Appeal from a final order of the Special Term, entered in Albany County on June 27, 1944, dismissing the petition. This is a proceeding to compel the State Commissioner of Education to apportion and certify for payment to Central School District No. 1 of the Town of Somers, the transportation quota “ equivalent to one-half of the sum paid for transportation of pupils ” in accordance with the provisions of section 185 of article 6B of the Education Law as amended by chapter 823 of the Laws of 1933 instead of as amended by chapter 916 of the Laws of 1942. It is the theory of the petitioner that this latter statute is unconstitutional in that it impairs the obligation of contracts. At the time the petitioning central school district was formed section 185 of article 6B of the Education Law provided for a payment by the State of a certain sum on account of transportation of pupils by the district, which payment is materially reduced by Laws of 1942, chapter 916. We find no support for appellant’s claim that such reduction is unconstitutional, nor for its claim of a contractual relationship between the State and its central school districts. (County of Seneca v. State of New York, 266 App. Div. 815, affd. 292 N. Y. 501.) Order affirmed, with fifty dollars costs and disbursements. All concur.